Potts, J.
This was an action of debt, brought by the Eithians against Wood, in a justice’s court. Judgment was rendered for the plaintiffs; an appeal was taken to the Cumberland pleas, and the plaintiffs were again successful; upon which, the judgment was brought up by certiorari to the Supreme Court, and affirmed ; and this judgment is brought here by this writ of .error.
The first error assigned is, that the argument in certiorari was heard, and the case decided, by one of the justices of the Supreme Court, at a regular term of said court, the said justice sitting alone in a separate apartment from that in which, at the time, three or more of the justices of said court were then holding a stated term of said court, hearing and deciding causes, whereby two Supreme Courts were in session at the time, the same not being warranted or authorized by the constitution of the state.
This assignment is intended to bring up the que. 'ion as to the constitutionality of ■ third section of the act, relative to the Supreme and Circuit Courts, Rev. St. 196, which provides, “ That it shall be lawful for the justices of the Supremo Court, at every term .-hereof to designate in such way as to them may seem pny.o <• ■ more of their number to sit, during term time, in a.- ark - apartment from that in which the regular term is hold, for ine purpose of hearing and deriding all such matters *' »>y '1 e rales of the said court are, or maybe, denominated common business; whose decisions a: d judgments shall be as good nod effectual as if they had oeen rendered at the bar of said court.” A section which was incorporated into ti abe ce, act in the revision of 1846, fV'mi the fourth section of •'' : k approved March twenty - ibur, 1845; Pamp. L. 154.
In pursuance of the provisions of this section, the Supreme Court have, for the last ten years, uniformly assigned to a portion of their number the duty of hearing common businw'1 in a separate room durir . the continuance of the terms ; *840and as certioraries from the Court of Common Pleas, on appeal, are designated as belonging to that class of business by rule, such cases have ordinarily been heard by these justices. The act was intended to facilitate the dispatch of business, and it has enabled the court, generally, to dispose of all the cases which were ready to be argued, at each successive term. The justices sitting for the dispatch of common business, have authority, by rule, to order any matters of that description to be set down on the paper, when, in their opinion, the case requires it ; and the court have ordered arguments of that class to be heard before all the judges, where the questions involved were difficult or complicated, and the counsel on either side desired it. A very large proportion of the suits brought in the Supreme Court have, in some stage of their progress, been before these justices, and they have disposed of nearly all the matters called common business, which have been before the court during the last ten years, and yet the constitutionality of the law under which they acted has never before been called judicially in question. Whatever sanction, timo, usage, and acquiescence can give to a public statute of this description this statute has the benefit of. The constitution, it is true, created but one Supreme Court, to consist of a chief justice and four associate justices; but it left it to the legislature to increase or diminish the number to not less than two, and to pass all necessary laws regulating the practice and the mode of transacting business in this court. By law, one justice may hold the court, and his decisions are made as binding as if all the justices were present. It may happen that by reason of absence at the circuits, or sickness, or other causes, the number actually sitting may be reduced to one ; and the force of the argument against the constitutionality of the law seems to be reduced to this, that when the justices are present they must all hear and all adjudge upon every motion made, and every matter argued, at the same place and time.
The act was undoubtedly passed under the impression, that the power to regulate the practice and modes of pro*841eeeding in the Supreme Court, embrace file power of making provision for the facilitation of suits and the dispatch of business. That as the power was undoubtedly in the legislature of enacting, that all these matters of common business might be heard by a justice at chambers, it had the power to say that one or more justices in term time, might hear and dispatch this same business, sitting as the Supreme Court, in a separate chamber from the justices who were engaged in hearing cases on the paper. It was not two Supreme Courts which the act contemplated, but one court, dispatching different classes of judicial business, by its different members at tlie same time.
But this question, in point of fact, is not regularly before the court in this case, though it has been discussed at length in flic brief of the counsel for the plaintiff in error.
The record- brought up only shows that the case was heard and decided in the Supreme Court; and we can only reverse for errors apparent upon the record. To enable a plaintiff' in error to avail himself of matters de hors the record, such matters must be brought before the court by the proper process, and in legal form, in order that we may act judicially upon them, for we can only adjudicate upon that which is legally before us. And especially upon a constitutional question, gravely made, this court can hardly be expected to pronounce a decision, when the question itself is nowhere presented by the record we are sitting to review.
The remaining assignment of error is, that the court below affirmed the judgment of the court of common pleas, when, by the law and the evidence, the judgment ought to have been reversed.
The reasons relied on for a reversal of the judgment rendered in the court of common pleas, were—
I. That the name of the justice who issued the summons was not signed in full at the foot of the writ. The writ directed the constable to summon the defendants, to be and appear before the subscriber, one of the justices of the peace in and for the county, at his office in Bridgeton, town*842ship, on the twenty-third November, at two o’clock in the afternoon, to answer, &c., and it was signed “ A. E. Hughes, Justice of the Peace.” The defendant appeared before the justice at the time and place, and demanded a non-suit, on the ground above stated. The defendant Avas not misled or surprised, or in any Avay prejudiced by this error, if it be one. In courts for the trial of small causes, the process is signed by the justice himself, there being no clerk to these courts. In the higher courts, the process is signed by the clerk, and the attorney or solicitor; in all these cases the signatures are required by statute, and yet it has never been held, that a summons or a subpoena Avas void because the clerk, or the attorney or solicitor did not sign his name in full. The cases cited by the plaintiff in error, establish abundantly the proposition that parties must sue and be sued in their proper names — but it does not folloAV as a sequence that every judicial Avrit must be signed by the proper officer, Avith his name in full; and no authority has gone so far. There is no error in this.
II. The next reason relied on Avas, that the action is brought in the name of two individuals. There is nothing in this, for it noAvhere appears that they had not a joint interest in the debt, to recover Avhich the suit Avas brought.
III. Another reason is, that the demand filed in the justice’s court, varied from the plaintiff’s book of account. But it appears by the record, that other evidence Avas offered in support of the plaintiff’s demand, besides the book; and Avhen there is any laAvful evidence to establish the claim, the Supreme Court does not undertake, on certiorari, to decide upon its Aveight. The object of the Avrit, is to correct errors in law only.
IV. So the objection, that in the book of account produced in evidence, the charges are made to the sloop General Jackson and OAvner, Avithout naming him, is not Avell taken, for the court, upon the AAdiole eAddence before them, appear to have been satisfied that the defendant AAras the OAvner, and that the articles Avere had for his use.
V. And the last reason relied on for reversal, is equally *843unsound, to wit, that the court had no jurisdiction, because the vessel, and not the owner, was liable, under the rules of the maritime law. The state of demand filed, was against “John S. Wood, owner of the sloop General Jackson,” and if, as without anything appearing to the contrary, we are bound to presume, sufficient proof was made, that he was the owner and liable to pay the bill, it was sufficient to entitle the plaintiff to recover.
Upon the whole, there is no error apparent on the record. Let the judgment be affirmed.
Judgment affirmed.
For Affirmance — The Chancellor, The Chief Justice, and Judges Arrowsmith, Elmer, Haines, Ogden, Rislev, Cornelison, Huyler, Potts, Valentine and Wills.
For Reversal — Hone.